Exhibit 10.9

 

CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT

 

This Confidential Severance and Release Agreement (“Agreement”) is made and
entered into by and between Kerry W. Boekelheide (hereafter, the “Employee”) and
Summit Hotel Properties, Inc. and all affiliates of Summit Hotel
Properties, Inc., including without limitation Summit Hotel OP, LP, (hereafter,
collectively, the “Employer”) (the signatories to this Agreement will be
referred to collectively as the “Parties”) as follows:

 

WHEREAS, Employer employed Employee;

 

WHEREAS, Employee has resigned from his employment with Employer;

 

WHEREAS, in consideration of Employee’s promises provided for herein, Employer
has agreed to compensate Employee by providing the consideration described in
this Agreement;

 

WHEREAS, the Parties have agreed, without any Party admitting liability of any
kind, to enter into this Agreement pursuant to which each and every claim and/or
cause of action asserted or which could have been asserted by Employee against
Employer will be forever and finally released;

 

WHEREAS, the Parties have read and understand the terms and provisions of this
Agreement, and desire and intend to be bound by the terms and provisions of this
Agreement;

 

NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements herein contained, and other valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.                                      RELEASE AND WAIVER AGREEMENT.  Employee
acknowledges and understands that this Agreement is a release and waiver
contract and that this document is legally binding.  Employee and Employer
understand that by signing this Agreement, each party is agreeing to all of the
provisions set forth in the Agreement, and has read and understood each
provision.

 

2.                                      CLAIMS COVERED BY AGREEMENT.  Employee
and Employer acknowledge and understand that this Agreement applies only to
claims which accrue or have accrued prior to Employee’s execution of this
Agreement and that this Agreement shall become effective upon the eighth (8th)
day after Employee signs this Agreement provided that Employee does not revoke
this Agreement as provided in paragraph 8 (the “Effective Date”).

 

3.                                      SEPARATION.  Employee hereby resigns
from his employment with Employer effective July 30, 2015 (hereafter, the
“Separation Date”).  Effective on the Separation Date, Employee will no longer
be an employee, officer, director, member, partner, agent or trustee of Employer
and will no longer have the authority to act on behalf of the Employer or
Released Parties (as defined below).

 

 

 

Initialed

 

1

--------------------------------------------------------------------------------


 

4.                                      SEVERANCE PAYMENT.  In exchange for the
promises and/or covenants of Employee contained herein, subject to the
provisions contained within this Agreement, Employer covenants and agrees to pay
Employee $1,950,000, less all applicable federal, state, and local taxes and
withholding (“Severance Payment”), in a single payment on Employer’s first
normal payroll date following the Effective Date.  Employee understands and
agrees that he is not entitled any post-termination payments under his May 28,
2014 Employment Agreement and that he would not receive the Severance Payment
specified in this paragraph, except for his execution of this Agreement and
fulfillment of the promises contained in this Agreement.

 

5.                                      EQUITY AWARDS.

 

A.                                    Employee was awarded a total of 149,307
shares of common stock under Stock Award Agreements (Performance-Based Shares)
dated April 18, 2013 and May 28, 2014 and under Stock Award Agreements
(Service-Based Shares) dated April 18, 2013, May 28, 2014 and April 24, 2015.  A
total of 46,153 of the shares of common stock have vested in accordance with the
terms of the Stock Award Agreements.  On the Effective Date the remaining
103,154 shares of unvested common stock will vest.

 

B.                                    Employee was granted an option to purchase
376,000 shares of common stock under a Stock Option Agreement dated February 14,
2011.  The option is currently exercisable with respect to 300,800 shares of
common stock.  On the Effective Date the option will become exercisable with
respect to the remaining 75,200 shares of common stock.  All of the options will
remain exercisable, in whole or in part, until October 29, 2015, and thereafter
shall be forfeited.

 

6.                                      BENEFIT PLAN PARTICIPATION.  Employee’s
eligibility to participate in Employer’s employee benefit plans (including
without limitation its 401(k), group life, FSA(s), STD and LTD coverage) will
terminate on the Separation Date.

 

7.                                      PLAN RIGHTS.  Employee’s rights and
benefits, if any, under Employer’s 401(k) plan will be determined pursuant to
the terms of such plan and will not be affected by whether Employee signs this
Agreement.

 

8.                                      REVIEW AND REVOCATION PERIOD.

 

A.                                    This Agreement was delivered to Employee
on July 15, 2015.  Employee acknowledges that Employee has been provided with a
period of at least twenty-one (21) days from July 15, 2015 within which to
consider, review and reflect upon the terms of this Agreement.

 

B.                                    Employee shall have seven (7) days in
which to revoke this Agreement after Employee signs this Agreement.

 

 

 

Initialed

 

2

--------------------------------------------------------------------------------


 

C.                                    Employee acknowledges that through this
Agreement, Employee releases Employer, along with the other Released Parties (as
defined below), from any and all claims as provided herein in exchange for the
consideration recited herein, which Employee would not otherwise receive.

 

D.                                    Nothing in this Agreement shall be
construed to affect the rights and responsibilities of the National Labor
Relations Board or the Equal Employment Opportunity Commission, or any other
state or local agency with similar responsibilities (the “Commission”), to
enforce any laws pertaining to employment, discrimination or retaliation. 
Likewise, this waiver will not be used to justify interfering with the protected
right of any employee to file a charge or participate in an investigation or
proceeding conducted by the Commission; however, Employee waives the right to
any money, recovery, relief, or any other benefit arising out of any such
proceeding.

 

9.                                      In exchange for the promises and/or
covenants of Employer contained herein and subject to the provisions contained
within this Agreement, Employee covenants and agrees as follows:

 

A.                                    RELEASE AND WAIVER BY EMPLOYEE.  In
consideration for the promises set forth in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, Employee, on behalf of Employee
and Employee’s family, assigns, representatives, agents, heirs and attorneys, if
any, hereby covenants not to sue and fully, finally, and forever releases,
acquits and discharges Employer, and its past, present and future, parents,
subsidiaries, affiliates, divisions, successors, predecessors, joint ventures,
and related companies, and each of the aforementioned entities’ past, present,
and future shareholders, owners, investors, managers, principals, committees,
administrators, sponsors, executors, trustees, partners, assigns,
representatives, attorneys, directors, officers, fiduciaries, employees and
agents; and any employee benefit plans maintained by Employer, its past, present
and future parents, subsidiaries, affiliates, divisions, successors and
predecessors, and the fiduciaries, consultants, agents and service providers of
each such plan (collectively, the “Released Parties”) whether in their
respective individual or official capacities, from any and all claims, demands,
actions, liabilities, obligations and causes of action of whatever kind or
character, whether known or unknown, which Employee has or might claim to have
against the Released Parties for any and all injuries, harm, damages (actual and
punitive), penalties, costs, losses, expenses, attorneys’ fees and liability or
other detriment, if any, whatsoever and whenever incurred or suffered by
Employee arising out of, relating to, or in connection with any transaction,
occurrence or omission which transpired prior to Employee’s execution of this
Agreement, including, without limitation:

 

(i) any claim under federal, state, or local law which provides civil remedies
for the enforcement of rights arising out of the employment relationship,
including, without limitation, discrimination and retaliation claims, such as
claims or causes of action under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000 et seq.; The Civil Rights Act of 1866, as amended, 42
U.S.C. § 1981; The Civil Rights Act of 1991, as amended, 42 U.S.C. § 1981a; the
Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et
seq., Age

 

 

 

Initialed

 

3

--------------------------------------------------------------------------------


 

Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq.; Americans
With Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; Fair Labor
Standards Act, as amended, 29 U.S.C. § 201, et seq.; Employee Retirement Income
Security Act, as amended, 29 U.S.C. § 1000 et seq.; Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601, et seq.; the Texas Commission on Human Rights
Act § 21.001 et seq. of the Texas Labor Code; or any other statute prohibiting
discrimination or retaliation in employment under any federal, state, or local
law;

 

(ii) any action under common law or in equity, including, but not limited to
claims based on alleged breach of an obligation or duty arising in contract or
tort, such as breach of contract, fraud, quantum meruit, wrongful discharge,
defamation, infliction of emotional distress, assault, battery, malicious
prosecution, false imprisonment, harassment, negligence, gross negligence, and
strict liability;

 

(iii) any claim for lost, unpaid, or unequal wages, salary, bonuses, stock
options or any other benefits;

 

(iv) any alleged unlawful act;

 

(v) any other claim regardless of the forum in which it might be brought, if
any, which Employee has, might have, or might claim to have against any of the
Released Parties, for any and all injuries, harm, damages, wages, benefits,
salary, reimbursements, penalties, costs, losses, expenses, attorneys’ fees,
and/or liability or other detriment, if any, whatsoever and whenever incurred,
suffered, or claimed by Employee; and

 

(vi) any damages Employee has allegedly suffered including, but not limited to
all damages for: wages, un-repaid loans, bonuses, commissions, front or back
pay; comp time; overtime; sick, personal, vacation or PTO days; severance pay,
retirement, insurance; unreimbursed: travel, client development, long distance,
moving, tuition, or business expenses; health, medical insurance or fringe
benefits; personal injuries; mental anguish; grief; nausea; nightmares;
sleeplessness; physical pain and suffering; loss:  of contributions, earning
capacity, inheritances, society, companionship, reputation, consortium,
affection; disability; damages to: real or personal property or reputation;
copyright infringement; conversion; mental impairment, emotional trauma,
exemplary or punitive damages; hospital, doctor, experts, accountant’s,
counseling bills; any type of medical expenses or bills; pre- and post-judgment
interest; attorneys’ and litigation costs and expenses, and any other loss or
detriment of any kind, whether past, present or future.

 

 

 

Initialed

 

4

--------------------------------------------------------------------------------


 

It is expressly agreed and understood by Employee that this release includes,
but is not limited to any and all claims, actions, demands, and causes of
action, if any, arising from or in any way connected with any and all actions,
statements, communications, negotiations, dealings, compensation, employment
relationships, and separations of employment between Employee and Employer, as a
result of any and all alleged acts, omissions, or events, arising in whole or in
part prior to the date employee executes this Agreement.

 

Employee intends this release to be as broad as possible.

 

This Agreement does not prevent Employee from filing a charge of discrimination
with the EEOC or similar state or local agency, although by signing this
Agreement, Employee waives the right to intervene and/or to recover any damages
or other relief in any charge, claim or suit brought by Employee or by or
through the EEOC, or any other state or local agency on Employee’s behalf,
except where prohibited by law.

 

B.                                    FAIR AND ADEQUATE CONSIDERATION. Employee
acknowledges and agrees that the payment of monies hereunder constitutes monies
to which Employee was not previously entitled and, further, that the payment of
monies hereunder constitutes fair and adequate consideration for the execution
of this Agreement.

 

C.                                    LIMITATION OF LIABILITY.  Employee
understands that this Agreement precludes him from recovering any relief as a
result of any lawsuit, grievance or claims brought on his behalf and arising out
of his employment or termination of employment, or as a result of any other
claim.

 

10.                               CONFIDENTIALITY.  To the extent permitted by
law, Employee agrees that he will maintain the strictest secrecy and will not
communicate, make known or divulge to any person or agency, any information
whatsoever relating to the terms of this Agreement, including but not limited to
the negotiations, the sums of money received, and other consideration received,
except to Employee’s immediate family or where disclosure is compelled pursuant
to legal process or for reporting purposes to the federal, state or local taxing
authorities, or to lawyers or accountants engaged for such purposes or engaged
in connection with this Agreement or any dispute arising hereunder, who shall
likewise make no disclosure to others.

 

11.                               NONDISPARAGEMENT.  Employee agrees that as a
material inducement for Employer’s willingness to enter into this Agreement, he
has agreed that he will not make any untrue, misleading, or defamatory
statements concerning any of the Released Parties.  Employee will not directly
or indirectly make, repeat or publish any false, disparaging, negative,
unflattering, accusatory, or derogatory remarks or references, whether oral or
in writing, concerning the Released Parties, or otherwise take any action which
might reasonably be expected to cause damage or harm to the Released Parties. 
In agreeing not to make disparaging statements regarding the Released Parties,
Employee acknowledges that he is making a knowing, voluntary and intelligent
waiver of any and all rights he may have to make disparaging comments about the
Released Parties including rights under the First Amendment to the United States
Constitution and any other applicable federal and state constitutional rights. 
Similarly, the Employer agrees that following the Effective Date, Employer
officers, executives, members of the Board and

 

 

 

Initialed

 

5

--------------------------------------------------------------------------------


 

members of management shall not make any negative comments or otherwise
disparage the Employee.

 

12.                               CONFIDENTIAL INFORMATION.  Employee shall keep
secret and retain in strictest confidence, and shall not use for his benefit or
the benefit of himself or others, all confidential matters relating to the
business of Employer or the Released Parties, learned by Employee directly or
indirectly from Employer or the Released Parties (the “Confidential
Information”), including, without limitation, information with respect to
Employer, the Released Parties and any aspect of their businesses, profit or
loss figures, and Employer’s or the Released Parties’ properties, and shall not
disclose such Confidential Information to anyone outside of Employer except with
Employer’s express written consent and except for Confidential Information which
(i) at the time of receipt or thereafter becomes publicly known through no
wrongful act of Employee; (ii) is clearly obtainable in the public domain;
(iii) was not acquired by Employee in connection with Employee’s employment or
affiliation with Employer; (iv) was not acquired by Employee from Employer or
its representatives or from a third-party who has an agreement with Employer not
to disclose such information; or (v) is required to be disclosed by rule of law
or by order of a court or governmental body or agency.

 

13.                               NONSOLICITATION.  For a period of two
(2) years following the execution of this Agreement, Employee shall not, without
Employer’s prior-written consent, directly or indirectly, knowingly solicit or
knowingly encourage to leave the employment or other service of Employer, any
employee employed by Employer on the Separation Date or knowingly hire (on
behalf of Employee or any other person or entity) any employee employed by
Employer on the Separation Date who has left the employment or other service of
Employer within two (2) years of the termination of such employee’s or
independent contractor’s employment or other service with Employer. 
Notwithstanding the above, nothing shall prevent Employee from soliciting loans,
investment capital, or the provision of management services from third parties
if the activities of Employee facilitated thereby do not otherwise adversely
interfere with the operations of Employer or any of the Released Parties.

 

14.                               COVENANTS AGAINST COMPETITION.  For a period
of one (1) year following the Effective Date, Employee shall not, directly or
indirectly, own, manage, control or participate in the ownership, management, or
control of, or be employed or engaged by or otherwise affiliated or associated
with, in an executive, senior management, strategic or professional capacity,
whether as an employee, employer, consultant, agent, principal, partner,
stockholder, corporate officer, director or in any other individual or
representative capacity, that is similar to an engagement in an executive,
senior management, strategic or professional capacity although otherwise named
in any business or venture engaged in the business of owning premium-branded
select-service hotels if such hotels are located within a ten (10) mile radius
of any hotel the Company owns or is pursuing to acquire, own, develop or
re-develop as of the Effective Date, unless otherwise approved by the Employer’s
Board of Directors.

 

15.                               COMPANY PROPERTY.  Employee has returned to
Employer any and all originals and/or copies of documents, e-mails, electronic
documents and data, and electronically stored

 

 

 

Initialed

 

6

--------------------------------------------------------------------------------


 

information relating to the business of Employer or any of the Released
Parties.  Employee has also returned all property belonging to Employer or any
of the Released Parties.

 

16.                               ENTIRE AGREEMENT.  The Indemnification
Agreement dated February 14, 2011 entered into by Summit Hotel Properties, Inc.
and Employee shall remain in force in accordance with its terms.  Except as
otherwise provided in the preceding sentence, this Agreement constitutes the
entire understanding and agreement of the Parties, and supersedes prior
understandings and agreements (including without limitation the May 28, 2014
Employment Agreement between Employee and Summit Hotel Properties, Inc.) among
or between the Parties with respect to the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
concerning the subject matter hereof between and among the Parties which are not
fully expressed or incorporated by reference herein.

 

17.                               AMENDMENTS.  Any modification of this
Agreement or additional obligation assumed by any Party in connection with this
Agreement shall be binding only if evidenced in writing signed by Employee and
Employer’s President.  Additionally, this Agreement cannot be changed or
terminated orally, but may be changed only through written addendum executed by
all Parties.

 

18.                               EMPLOYEE AGREES NOT TO SUE.  Employee agrees,
promises, represents and warrants not to sue Employer or any Released Party for
any of the claims or causes of action or other rights released in this
Agreement.  Employee further promises, warrants and represents that this is a
complete and final settlement that cannot be reopened at any time in the future,
regardless of what might take place or occur at a later time.

 

19.                               NO REPRESENTATION BEYOND WHAT IS IN THIS
AGREEMENT.  Employee has agreed to this Agreement because of the specific
benefits Employee is receiving, which are all listed in this Agreement. 
Employee promises, warrants and represents that Employee has not been promised
any additional benefits by Employer or its attorneys or by any other person. 
Employee has decided to sign this Agreement because Employee believes it is a
fair settlement because of the listed benefits Employee is to receive.  Employee
has not signed this Agreement because of any prior oral or written
representations by Employer or its attorneys or other persons.  Likewise,
Employee has not signed this Agreement because of any written or oral
representations by Employer or its attorneys or any other person regarding any
benefits not listed in this Agreement.

 

20.                               INTERPRETATION OF LANGUAGE.  The Parties agree
that the language in this Agreement shall not be strictly construed for or
against any of the Parties.  No ambiguity or uncertainty in this Agreement shall
be interpreted in favor of or against any party.

 

21.                               COOPERATION.  Employee agrees to fully
cooperate and assist Employer in any litigation, claims, grievances,
arbitrations, investigations, or disputes involving Employer in which Employee
has been involved or of which Employee has knowledge.  Employer will reimburse
Employee for any out of pocket expenses Employee incurs in complying with this
paragraph.

 

 

 

Initialed

 

7

--------------------------------------------------------------------------------


 

22.                               PARTICIPATION IN OTHER LITIGATION INVOLVING
THE PARTIES.  Employee promises, warrants and represents that Employee will not
promote, participate in or encourage any litigation against Employer or
voluntarily provide any assistance or information to persons or entities suing
Employer.  However, Employee shall not be prohibited from responding to and
complying with any subpoena served on Employee.  If Employee is so served
Employee shall immediately notify Employer’s representative below in writing,
via telefax, and e-mail at the following address:

 

Legal Department

12600 Hill Country Boulevard, Suite R-100

Austin, Texas 78738

512-538-2333 (fax)

 

23.                               PAYMENTS NOT PART OF PENSION OR RETIREMENT
PLANS.  No part of the consideration paid herein shall count as earnings for
purposes of Employee’s pension, regular or supplemental retirement, or savings
plan benefits or any other fringe benefit plan offered by Employer.

 

24.                               NO REINSTATEMENT, REEMPLOYMENT, SOLICITATION
OR FURTHER DEALINGS.  Employer’s records will reflect that Employee is eligible
for rehire; however, Employee agrees that Employee’s employment with Employer
has ended permanently and forever.  Employee agrees not to apply for or
otherwise seek reinstatement, reemployment or future employment with Employer.

 

25.                               WAIVER.  No waiver of any of the terms of this
Agreement shall be valid unless in writing and signed by all Parties to this
Agreement.  The waiver by any Party hereto of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by any
party, nor shall any waiver operate or be construed as a rescission of this
Agreement.

 

26.                               SEVERABILITY.  If a provision of this
Agreement is or may be held invalid, void, or unenforceable, the Parties want a
court to use the blue pencil procedure to reform or revise any such provision
to, if possible, make it enforceable. Even if one or more provisions are totally
struck from this Agreement, the Parties want the remaining provisions to survive
and continue in full force and effect without being impaired or invalidated. 
And, the Parties want the surviving provisions of this Agreement enforced to the
fullest extent permitted by law.

 

27.                               SUCCESSORS/ASSIGNS.  This Agreement shall be
binding upon and the benefits shall inure to the Released Parties and their
respective successors and assigns, as well as to Employee and his/her heirs and
representatives.

 

 

 

Initialed

 

8

--------------------------------------------------------------------------------


 

28.                               BINDING EFFECT.  This Agreement and the terms,
covenants, conditions, provisions, obligations, undertakings, rights and
benefits hereof shall be binding upon, and shall inure to the benefit of, the
Parties and their respective heirs, executors, administrators, representatives,
officers, directors, shareholders, predecessors, successors, parents,
subsidiaries, affiliated entities, spouses, agents, attorneys, servants,
employees, principals, partners, whether limited or general, and assigns, if
any.  Each of the Parties represents and warrants that it has the authority to
act on its own or representative behalf in executing this Agreement.

 

29.                               SOLE, MANDATORY JURISDICTION, VENUE AND LAW
GOVERNING ALL DISPUTES.  This Agreement shall be governed by, construed,
interpreted and enforced in accordance with and subject to the laws of the State
of Texas without regard to any conflicts of law rules or principles.  If a
dispute arises, the Parties agree to the sole, exclusive and mandatory
jurisdiction and venue in the state and federal courts in Travis County, Texas. 
The Parties waive and agree not to raise or plead any defense of forum non
conveniens or that Travis County, Texas is an inconvenient, improper or
incorrect place for venue or disputes to be heard.

 

30.                               THE PARTIES WAIVE THEIR RIGHTS TO A JURY
TRIAL.  THE PARTIES WAIVE THEIR FUNDAMENTAL, CONSTITUTIONAL RIGHTS TO A JURY
TRIAL REGARDING ANY DISPUTES AGAINST ONE ANOTHER.  ALL DISPUTES SHALL BE DECIDED
BEFORE A JUDGE WITHOUT A JURY. THE PARTIES WANT ALL DISPUTES BETWEEN OR AMONG
THEM EXCLUSIVELY DECIDED BY A FEDERAL OR STATE COURT JUDGE                  IN
TRAVIS COUNTY, TEXAS, SITTING WITHOUT A JURY.  THIS INCLUDES, BUT IS NOT LIMITED
TO ANY AND ALL LAWSUITS, CLAIMS, COUNTERCLAIMS, AND DISPUTES ARISING UNDER, OUT
OF OR RELATED TO THIS AGREEMENT, EMPLOYEE’S WORK FOR EMPLOYER, OR ANY OTHER
CLAIMS THE PARTIES MIGHT ASSERT AGAINST ONE ANOTHER.  THE PARTIES INTEND THIS
JURY WAIVER AGREEMENT TO BE AS BROAD AS POSSIBLE.

 

THE PARTIES IRREVOCABLY WAIVE THEIR RIGHTS TO A JURY TRIAL. EACH PARTY HAS READ
AND PROMISES THEY UNDERSTAND THIS JURY WAIVER.

 

31.                               DISPUTES RELATING TO AGREEMENT.  If any action
at law or in equity, including an action for declaratory relief, is brought to
enforce or interpret the provisions of this Agreement, the party prevailing in
any such litigation shall recover from the adverse party its actual damages and
reasonable costs and expenses, including, without limitation, reasonable
attorneys’ fees incurred in connection with such dispute and litigation.  In the
event of the violation or threatened violation of any of the covenants and/or
promises in this Agreement, the non-breaching party shall be entitled to
injunctive relief, both preliminary and final, enjoining and restraining such
violation or threatened violation, which injunctive relief shall be in addition
to all other remedies available to the non-breaching party, at law or in equity.

 

 

 

Initialed

 

9

--------------------------------------------------------------------------------


 

32.                               EFFECTIVE PERIOD.             This Agreement
is null and void if: (i) Employee fails to execute and return it within 25
calendar days of July 15, 2015; or (ii) Employee signs it within 25 calendar
days of July 15, 2015, but revokes his acceptance within seven (7) calendar days
after signing it.

 

33.                               FREE WILL.                   Employee
acknowledges that Employee has had an opportunity to consult with an attorney
concerning the meaning, import, and legal significance of this Agreement, and
has read this Agreement, as signified by Employee’s signature hereto, and is
voluntarily executing this Agreement.

 

34.                               TAXES.  Employee understands that this
Agreement has or may have financial and tax consequences for Employee.  Employee
understands and acknowledges that Employer has not advised Employee regarding
the tax consequences of this Agreement, that Employer has not made any
representations regarding the tax consequences of this Agreement and Employer
has no obligation to indemnify or hold Employee harmless against any adverse tax
consequences arising under this Agreement, including pursuant to Section 409A of
the Internal Revenue Code of 1986, as amended.

 

35.                               ADVICE TO SEEK COUNSEL.  Employee understands
that signing this Agreement is an important legal act.  Employer hereby advises
Employee in writing to consult an attorney before signing this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as evidenced by
their signatures below.

 

 

Employee:

 

 

 

Date:

 

 

 

 

Kerry W. Boekelheide

 

 

 

 

Summit Hotel Properties, Inc.:

 

 

 

 

 

Dated Effective as of             , 2015

 

 

Daniel P. Hansen

 

President

 

 

 

Initialed

 

10

--------------------------------------------------------------------------------